Case 6:18-cv-00061-EKD-JCH Document 565 Filed 09/09/21 Page 1 of 24 Pageid#: 12343




                           IN THE UNITED STATES DISTRICT COURT                                 9/9/2021
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                   LYNCHBURG DIVISION

    CRYSTAL VL RIVERS,                              )
                                                    )
           Plaintiff,                               )
                                                    )
    v.                                              )       Civil Action No. 6:18-cv-00061
                                                    )
    GARY M. BOWMAN, et al.,                         )       By: Elizabeth K. Dillon
                                                    )           United States District Judge
           Defendants.                              )

                                    MEMORANDUM OPINION

          Before the court are the following motions, all filed by the plaintiff, Crystal VL Rivers:

   (1) motion to reconsider and request for scheduling order (Dkt. No. 479); (2) motion to file

   enlargement of pages, motion for partial summary judgment, motion to have plaintiff’s facts

   accepted because of the government’s failure to contest any of the facts (Dkt. No. 482); (3)

   motion to reconsider judge’s order at Docket No. 373 (Dkt. No. 483); (4) motion for leave to file

   third amended complaint and motion to reconsider order at Docket No. 428 (Dkt. No. 485); (5)

   objections and motion to reconsider order at Docket No. 520; (Dkt. No. 521); (6) objections to

   the court’s order at Docket No. 532, motion for reconsideration and motion for leave to request

   setting aside or vacating enjoining order at Docket No. 520 (Dkt. No. 537); and (7) motion for

   clarification of the court’s order at Docket No. 532 and for extension of time to file supplemental

   motion for leave to file and supplement third amended complaint (Dkt. No. 538).

          For the reasons stated below, all of these motions will be denied.

                                         I. BACKGROUND

          The court has set forth the factual and procedural background of this matter on several

   occasions. The court will not repeat the exercise here. Interested readers are referred to the
Case 6:18-cv-00061-EKD-JCH Document 565 Filed 09/09/21 Page 2 of 24 Pageid#: 12344




   following docket entries for further background: Dkt. Nos. 498, 519, and 520 (order to show

   cause, memorandum opinion, and injunction against further filings); Dkt. No. 506 (memorandum

   opinion and order denying motion for Rule 11 sanctions); Dkt. No. 497 (report and

   recommendation addressing several motions to dismiss); and Dkt. No. 346 (report and

   recommendation addressing motion for leave to amend).

                                            II. ANALYSIS

   A. Motion to Reconsider and Request for Scheduling Order (10/8/20 Mot. to Reconsider)
      (Dkt. No. 479)

          Rivers moves to reconsider the court’s order dated September 28, 2020. (Dkt. Nos. 477,

   478.) In this order, the court adopted Judge Hoppe’s August 18, 2020 Report and

   Recommendation (8/18/20 R&R) (Dkt. No. 469) and denied Rivers’ motion for a scheduling

   order. The 8/18/20 R&R recommended granting the federal defendants’ motions to substitute

   and to dismiss (the federal defendants are the United States of America, the Federal Bureau of

   Investigation, the Internal Revenue Service Criminal Division, IRS Agent Karen Deer, and IRS

   Agent Marylou Prilliman); dismissal of Rivers’ claims under the Federal Tort Claims Act

   (FTCA) without prejudice; denying various ancillary motions filed by Rivers as moot; and

   dismissal of Rivers’ potential Bivens claims against defendants Deer and Prilliman with

   prejudice. (8/18/20 R&R 19; 9/28/20 Order, Dkt. No. 478.)

          Rivers’ motion to reconsider is governed by Federal Rule of Civil Procedure 54(b), which

   provides that an order that adjudicates fewer than all the claims among all the parties “may be

   revised at any time” before the entry of a final judgment. Motions for reconsideration of

   interlocutory orders—meaning non-final orders issued during the course of litigation—“are not

   subject to the strict standards applicable to motions for reconsideration of a final judgment”

   Am. Canoe Ass’n v. Murphy Farms, Inc., 326 F.3d 505, 514–15 (4th Cir. 2003). Compared to



                                                    2
Case 6:18-cv-00061-EKD-JCH Document 565 Filed 09/09/21 Page 3 of 24 Pageid#: 12345




   motions to reconsider final judgments pursuant to Rule 59(e) of the Federal Rules of Civil

   Procedure, “Rule 54(b)’s approach involves broader flexibility to revise interlocutory orders

   before final judgment as the litigation develops and new facts or arguments come to light.”

   Carlson v. Boston Sci. Corp., 856 F.3d 320, 325 (4th Cir. 2017). The court’s discretion under

   Rule 54(b), however, is “not limitless.” Id. Courts have “cabined revision pursuant to Rule

   54(b) by treating interlocutory rulings as law of the case.” Id. (collecting cases). The law-of-

   the-case doctrine provides that in the interest of finality, “when a court decides upon a rule of

   law, that decision should continue to govern the same issues in subsequent stages in the same

   case.” TFWS, Inc. v. Franchot, 572 F.3d 186, 191 (4th Cir. 2009). Grounds for Rule 54(b)

   reconsideration include: (1) an intervening change in the law, (2) new evidence that was not

   previously available, or (3) correction of a clear error of law or to prevent manifest injustice.

   Wootten v. Commonwealth of Va., 168 F. Supp. 3d 890, 893 (W.D. Va. 2016). Such motions

   are “not meant to re-litigate issues already decided, provide a party the chance to craft new or

   improved legal positions, highlight previously-available facts, or otherwise award a proverbial

   ‘second bite at the apple’ to a dissatisfied litigant.” Id. The motion is inappropriate where it

   “merely reiterates previous arguments.” Univ. of Va. Patent Found. v. Gen. Elec. Co., 755 F.

   Supp. 2d 738, 744 (W.D. Va. 2011).

          Rivers’ arguments largely mirror the arguments that were addressed first by Judge Hoppe

   when he issued his 8/18/20 R&R, and second by the court when it addressed Rivers’ objections

   thereto. See, e.g., 9/28/20 Order 5–6 (“Because there is no ‘clearly established constitutional

   right to have claims of criminal activity by a private actor investigated,’ defendants Deer and

   Prilliman are entitled to qualified immunity.”) (quoting 8/18/20 R&R 18–19); 10/8/20 Mot. to

   Reconsider at 15 (arguing that there are “limited circumstances under which the Government




                                                     3
Case 6:18-cv-00061-EKD-JCH Document 565 Filed 09/09/21 Page 4 of 24 Pageid#: 12346




   may have a duty to protect individuals from the wrongful acts of third parties”). Rivers has not

   provided new arguments or evidence for the court to consider. Nor has the court

   misapprehended her position or the facts or the applicable law. Thus, the court will not revise

   its order pursuant to Rule 54(b).

          Rivers also requests, in the caption of her motion, that the court issue a scheduling order.

   This request appears to relate to Rivers’repeated entreaties for the court to allow “limited

   discovery.”

                  Plaintiff respectfully moves the Court . . . to reconsider its ruling,
                  not dismiss the portions of this action that relates to the Plaintiff’s
                  rights under the [Crime Victims Rights Act] and under Bivens, and
                  allow the Plaintiff’s discovery requests limited only to those two
                  claims to proceed, so that the Plaintiff can show that these
                  Government employees, with the encouragement and aid of the
                  putative defendants in what was a viable criminal investigation,
                  willfully and intentionally violated this Plaintiff’s and other
                  similarly situated victim’s rights.

   (10/8/20 Mot. to Reconsider 17.) The court’s 9/28/20 order explained why the court has

   refrained from issuing a scheduling order and triggering the commencement of discovery. “The

   court, in its discretion, has not conducted a scheduling conference because of the several motions

   that have been pending since the outset of this matter, the resolution of which do not require

   discovery. Under Rule 16(b)(2), the court finds that there is and has been good cause to delay

   issuance of a scheduling order until the scope of the pleadings in ths matter has been resolved.”

   (9/28/20 Order 17 (emphasis added).) Given the decisions contained in this opinion, there is no

   need to issue a scheduling order.

          For these reasons, Rivers’ 10/8/20 motion to reconsider will be denied.




                                                    4
Case 6:18-cv-00061-EKD-JCH Document 565 Filed 09/09/21 Page 5 of 24 Pageid#: 12347




   B. Supplemented Motion to File Enlargement of Pages, Motion for Partial Summary
      Judgment, Motion to Have Plaintiff’s Facts Accepted Because of the Government’s
      Failure to Contest Any of the Facts, Plaintiff’s Memorandum in Opposition to the
      Government’s Memorandum of Law (10/19/20 Mot. to File Enlargement) (Dkt. No.
      482)

          In this 47-page motion with 246 pages of exhibits attached, plaintiff moves for summary

   judgment on the issue of whether her rights under the Crime Victims’ Rights Act (CVRA) were

   violated. (Dkt. No. 482 at 12–44.) The court has already held that Rivers is not entitled to

   relief under the CVRA. (See Mem. Op. & Order Adopting 3/9/20 R&R, Dkt. Nos. 380, 381;

   Mem. Op. & Order Denying Mots. to Reconsider, Dkt. Nos. 428.) Plaintiff also requests limited

   discovery “in aid to enforce the CVRA.” (Dkt. No. 482 at 45.) Again, the court has exercised

   its discretion to delay the commencement of discovery, and plaintiff is not entitled to relief under

   the CVRA in any event. Therefore, this motion will be denied.

   C. Motion to Reconsider Dkt. No. 373 (10/19/20 Mot. to Reconsider) (Dkt. No. 483)

          Rivers moves to reconsider the court’s order dated March 24, 2020. (Dkt. Nos. 372,

   373.) In this order, the court overruled Rivers’ objections to Judge Hoppe’s 2/26/20 R&R,

   accepted the R&R in part, and modified the R&R in part, as follows:

                  3. Counts 8 and 10 of the Second Amended Complaint are
                  DISMISSED WITH PREJUDICE;

                  4. Defendants’ motions to dismiss (Dkt. Nos. 43, 50, 61, 68) are
                  GRANTED;

                  5. Defendant Frank Morrison’s motion for a more definite
                  statement (Dkt. No. 67) is DENIED as moot;

                  6. Rivers’ motion to amend with regard to defendant Sherwood
                  Day (Dkt. No. 128) is DENIED WITH PREJUDICE;

                  7. Rivers’ motion to amend with regard to defendant Peter Sackett
                  (Dkt. No. 222) is DENIED WITHOUT PREJUDICE;

                  8.   The claims against Frank Morrison, Robert Chapman, and



                                                    5
Case 6:18-cv-00061-EKD-JCH Document 565 Filed 09/09/21 Page 6 of 24 Pageid#: 12348




                  Sherwood Day are DISMISSED WITH PREJUDICE; and

                  9. The claims against Bank of the James, Peter Sackett, and Sherri
                  Sackett are DISMISSED WITHOUT PREJUDICE.

   (Dkt. No. 373.)

          First, Rivers argues that her claims against defendants Morrison, Chapman, and Day should

   have been dismissed without prejudice. (Dkt. No. 483 at 4–8, 10–11.) Rivers cites the court’s

   rationale in deciding not to adopt the R&R’s recommendation that her claims against Bank of the

   James, Peter Sackett, and Sherri Sackett be dismissed with prejudice, changing the dismissal to

   being without prejudice. (Dkt. No. 372 at 5–6.) Rivers does not offer any reason for the court

   to reconsider its rationale for dismissing her claims against Morrison, Chapman, and Day with

   prejudice—Rivers’ repeated failures to name defendants in any specific count. (See id. at 5

   (explaining that “when the court granted leave to file a second amended complaint, the court

   instructed Rivers that ‘unlike her amended complaint, each separate count or claim in her second

   amended complaint shall identify clearly which defendants are being named in that particular

   account”’) (quoting Dkt. No. 15).) Rivers “did not heed the court’s warning” with respect to these

   defendants. (Id.)

          Second, Rivers objects to the court’s dismissal of her RICO claim, count 8, from her second

   amended complaint. (Dkt. No. 483 at 8–11.) This claim was also dismissed for failure to name

   the specific defendants against whom Rivers was asserting these claims. (Dkt. No. 372 at 4–5.)

   Rivers refers to this as a “clerical error” that should be overlooked. The court has flatly rejected

   this argument before and does so again. “The court is entirely justified in expecting litigants, even

   pro se litigants, to follow basic pleading rules and to face the consequences when those rules are

   not followed—especially in conjunction with repeated instructions and warnings from the court.”

   (5/19/20 Mem. Op. & Order 4, Dkt. No. 428 (denying motion to reconsider dismissal of counts 8



                                                    6
Case 6:18-cv-00061-EKD-JCH Document 565 Filed 09/09/21 Page 7 of 24 Pageid#: 12349




   and 10).)

          For these reasons, Rivers’ 10/29/20 motion to reconsider will be denied.

   D. Motion for Leave to File Third Amended Complaint and Motion for Reconsideration
      (Dkt. No. 485)

          Federal Rule of Civil Procedure 15(a)(2) provides that courts “should freely give leave” to

   parties to amend pleadings “when justice so requires.” Fed. R. Civ. P. 15(a)(2). “This liberal

   rule gives effect to the federal policy of resolving cases on their merits instead of disposing them

   on technicalities.” Laber v. Harvey, 438 F.3d 404, 426 (4th Cir. 2006). The Fourth Circuit has

   “interpreted Rule 15(a) to provide that ‘leave to amend a pleading should be denied only when the

   amendment would be prejudicial to the opposing party, there has been bad faith on the part of the

   moving party, or the amendment would have been futile.’” Id. (quoting Johnson v. Oroweat

   Foods Co., 785 F.2d 503, 509 (4th Cir. 1986)).

          “Futility is apparent if the proposed amended complaint fails to state a claim under the

   applicable rules and accompanying standards,” and would therefore not survive a motion to

   dismiss pursuant to Rule 12(b)(6). Davison v. Randall, 912 F.3d 666, 690 (4th Cir. 2019). To

   overcome a Rule 12(b)(6) motion, a complaint must allege sufficient facts to state a plausible claim

   for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A claim is plausible when “the plaintiff

   pleads factual content that allows the court to draw the reasonable inference that the defendant is

   liable for the misconduct alleged.” Id. Rule 12(b)(6) is read in conjunction with Rule 8(a)(2),

   which requires only a “short and plain statement of the claim showing that the pleader is entitled

   to relief,” so as to “give the defendant fair notice of what the . . . claim is and the grounds upon

   which it rests.” Bell Atl. v. Twombly, 550 U.S. 544, 555 (2007).

          Rivers is proceeding pro se, and the court has an obligation to generously construe the

   pleadings of a self-represented plaintiff. Erickson v. Pardus, 551 U.S. 89, 94 (2007). But “even



                                                    7
Case 6:18-cv-00061-EKD-JCH Document 565 Filed 09/09/21 Page 8 of 24 Pageid#: 12350




   pro se litigants must state their claims in an understandable and efficient manner.” Plumhoff v.

   Cent. Mortgage Co., 286 F. Supp. 3d 699, 702 (D. Md. 2017). “The leeway extended to a pro se

   plaintiff must be tempered to require the plaintiff to comply with the Federal Rules of Civil

   Procedure, including the pleading requirements of Rule 8.” Adam v. Wells Fargo Bank, N.A.,

   JFM-9-cv-2387, 2010 WL 3001160, at *3 (D. Md. July 28, 2010). “It is not the district court’s

   job to stitch together cognizable claims for relief from the wholly deficient pleading that plaintiff

   filed.” Mann v. Boatwright, 477 F.3d 1140, 1148 (10th Cir. 2007).

           Rivers characterizes the proposed amendments as follows:

           x    Adding new defendants, including the Virginia State Police, Special
                Agent Robert Mrak, and Special Agent William Talbott.

           x    Setting forth the overall “now known scope of the case,” referencing a
                “federal investigation.”

           x    Amending the petition for enforcement of the CVRA, reflecting
                “ongoing violations” committed by the United States Attorney’s Office
                and other “investigative agencies.”

           x    Amending counts one and four, curing “deficiencies related to her
                Bivens claims.”

           x    Amending counts 6, 7, 9, 11, 13, 14, and 15 by adding and removing
                certain defendants.

           x    Amending count 24 to include “new discovery” and facts related to the
                case.

   (Dkt. No. 485 at 2–3.) 1 Various responses have been filed by defendants named in the proposed

   third amended complaint. (See Dkt. Nos. 441–47, 460–61, 490–91, 493.)




           1
               Rivers also notes that “additional defendants” were brought into the third amended complaint in Docket
   No. 439 (Id. at 2 n.3), and that counts 8 and 10 were amended in Docket No. 439 to “cure the deficiencies” brought
   to plaintiff’s attention by the court, (Id. at 3.) This document, Docket No. 439, was deemed superseded by court
   order. (See Dkt. No. 544.)


                                                            8
Case 6:18-cv-00061-EKD-JCH Document 565 Filed 09/09/21 Page 9 of 24 Pageid#: 12351




          The court considers the proposed amendment to be futile. It repeats many of the errors

   that led the court to dismiss Rivers’ previous complaints, and it either does not, or cannot, cure

   any of the deficiencies that led to dismissal. For example, the court adopted the analysis in the

   Judge Hoppe’s November 10, 2020 R&R (Dkt. No. 497) that many of Rivers’ claims are barred

   by res judicata. (Dkt. No. 531 at 9.) Rivers cannot plead herself around this insuperable bar

   against her claims. Rivers’ pleading also includes a request for relief under the CVRA. (See

   Proposed Third Am. Compl. ¶¶ 108–140, Dkt. No. 485-1.) Again, the court has held that Rivers

   is not entitled to relief under the CVRA.

          Beyond futility, the court finds that the defendants would be severely prejudiced if the

   court were to allow a third amended complaint in this matter. The parties have already been

   prejudiced by the need to defend themselves against Rivers’ convoluted and innumerable claims.

   Rivers’ proposed third amended complaint is even more lengthy and complicated than the last: at

   185 pages and 807 paragraphs, it exceeds the second amended complaint (Dkt. No. 17) by 58

   pages and 253 paragraphs. It names 65 defendants and, inexplicably, nine additional “third

   party defendants.” (Dkt. No. 485-1.) The named defendants include the United States of

   America, the FBI, the Internal Revenue Service, Virginia State Police, Bank of the James, Ted

   Counts Realty, and Advantage Title and Closing, LLC. By virtue of its length and general

   incomprehensibility, it directly contravenes the rule that allegations in a complaint be “simple,

   concise, and direct.” Fed. R. Civ. P. 8(d)(1).

          Consider these allegations from the proposed third amended complaint:




                                                    9
Case 6:18-cv-00061-EKD-JCH Document 565 Filed 09/09/21 Page 10 of 24 Pageid#:
                                  12352




       In this representative paragraph, Rivers identifies only one person by name—Wynne

(presumably John Wynne, referenced in paragraph 57 of the third amended complaint)—and

Wynne is not even a defendant in this action. Defendants in the first sentence presumably refers

to defendants who work for the state or federal government, but it is unclear if plaintiff refers to

all of them or only some of them. After that, the remaining defendants are left to guess if they

are being accused of the actions alleged in the paragraph—e.g., defendants and co-defendants

who “conspired, organized and profited from the organized enterprise and the illegal acts and



                                                 10
Case 6:18-cv-00061-EKD-JCH Document 565 Filed 09/09/21 Page 11 of 24 Pageid#:
                                  12353



omissions” and “other Defendants they investigated and allowed to continue to commit criminal

acts.” This does not give fair notice of Rivers’ claims.

       The complaint continues:




       Here, Rivers refers to a single defendant, and an employee of that defendant, but the

defendants have no way of knowing which defendant is being accused of the conduct outlined in

the paragraph.

       Eventually, after 140 paragraphs of allegations under various subheadings——Scope of

the Case, the Investigation Factual Allegations Relating to Defendants USA (Deer and Prilliman)

VSP (Virginia State Police), Mrak, Talbott, Vaughn, Cullen, and Wray; Wrongful and

Fraudulent Concealment/Due Diligence Until Discovering Newly Discovered Facts; U.S.

Attorney Patrick Hogeboom Agrees to Allow Campbell County to Investigate the Reported

Forgery—and a petition for enforcement of the CVRA (¶¶ 108-140), the complaint lists twenty-

nine claims for relief, (¶¶ 141–807), spanning more than 650 paragraphs. Each claim identifies

which defendants are being named in that particular count, in accordance with the court’s

previous guidance. However, the court has also ordered that Rivers “should not name more than

one defendant unless one claim against each additional defendant is transactionally related to the

claim against the first defendant or seeks joint and several relief, and involves a common



                                                11
Case 6:18-cv-00061-EKD-JCH Document 565 Filed 09/09/21 Page 12 of 24 Pageid#:
                                  12354



question of law or fact.” 2019 WL 2665049, at *4 (W.D. Va. June 27, 2019) (citing Fed. R.

Civ. P. 20(a)(2)). By naming so many defendants, Rivers has clearly violated this directive.

For example, Rivers’ claims against defendants State Farm and Maggie Callahan, a State Farm

insurance agent, for insurance fraud related to an automobile insurance policy, are not

transactionally related to her claims against the IRS and the federal government. (See Proposed

Third Am. Compl. ¶¶ 601-22.)

       Ultimately, the court emphasizes the general incomprehensibility of Rivers’ third

amended complaint, which undermines the central purpose of the rules governing pleading in

federal court: to give defendants fair notice of the claims against them and the grounds

supporting the claims. See, e.g., Stanard v. Nygren, 658 F.3d 792, 797–98 (7th Cir. 2011)

(“Though length alone is generally insufficient to justify rejecting a complaint, unintelligibility is

certainly a legitimate reason for doing so.”). Consider, for example, the allegations in count

two:




                                                 12
Case 6:18-cv-00061-EKD-JCH Document 565 Filed 09/09/21 Page 13 of 24 Pageid#:
                                  12355




                                     13
Case 6:18-cv-00061-EKD-JCH Document 565 Filed 09/09/21 Page 14 of 24 Pageid#:
                                  12356




                                     14
Case 6:18-cv-00061-EKD-JCH Document 565 Filed 09/09/21 Page 15 of 24 Pageid#:
                                  12357



       In this claim, Rivers faults “defendants”—presumably the United States, Virginia State

Police, and Robert Mrak, William Talbott, and James Vaughn, Special Agent Accountants for

the Virginia State Police—for failing to “control the criminal activities of the parties reported to

them that harmed Rivers.” (Proposed Third Am. Compl. ¶ 152.) Even assuming that these

defendants can somehow be held liable for failing to prevent or control the criminal activities of

others, Rivers’ allegations are beyond confusing, as she appears to allege a sprawling conspiracy

involving countless individuals, government agencies, and business entities.




       Thus, Rivers has alleged that the defendants specified in count two should be liable for

failing to prevent federal crimes committed by John Wynne, Rivermont Banking Company,

Rivermont Consultants, 1650 Partners LLC, Southgate Leigh Wynne Testamentary Trust, and all

the defendants named in this action. The inscrutable nature of such a vast conspiracy is evident

in Rivers’ allegations. Some examples are reproduced below.




                                                 15
Case 6:18-cv-00061-EKD-JCH Document 565 Filed 09/09/21 Page 16 of 24 Pageid#:
                                  12358




                                     16
Case 6:18-cv-00061-EKD-JCH Document 565 Filed 09/09/21 Page 17 of 24 Pageid#:
                                  12359




                                     17
Case 6:18-cv-00061-EKD-JCH Document 565 Filed 09/09/21 Page 18 of 24 Pageid#:
                                  12360




                                     18
Case 6:18-cv-00061-EKD-JCH Document 565 Filed 09/09/21 Page 19 of 24 Pageid#:
                                  12361




                                     19
Case 6:18-cv-00061-EKD-JCH Document 565 Filed 09/09/21 Page 20 of 24 Pageid#:
                                  12362




                                     20
Case 6:18-cv-00061-EKD-JCH Document 565 Filed 09/09/21 Page 21 of 24 Pageid#:
                                  12363




        The court could go on, but the point is made. Defendants would be prejudiced—indeed,

they already have been prejudiced—by being forced to spend “countless hours ‘fishing’ for the

few relevant allegations” in Rivers’ complaint, Stanard, 658 F.3d at 798. “Federal judges have

better things to do, and the substantial subsidy of litigation (court costs do not begin to cover the

expense of the judiciary) should be targeted on those litigants who take the preliminary steps to

assemble a comprehensible claim.” United States ex rel. Garst v. Lockheed-Martin Corp., 328

F.3d 374, 378 (7th Cir. 2003). The allegations in the proposed third amended complaint do not

“alert either the district judge or the defendants to the principal contested matters.” Id.

        For these reasons, the court will deny Rivers’ motion for leave to file a third amended

complaint and dismiss this action with prejudice. See Metro. Regional Info. Sys., Inc. v. Am.

Home Realty Network, Inc., 948 F. Supp. 3d 538, 556 (D. Md. 2013) (“[L]eave to amend is

properly denied and a claim dismissed with prejudice where further amendment would be futile,

where the deficiencies in the complaint are fundamental, or where the party has failed to cure the

deficiencies despite repeated opportunities.”). 2

E. Objections and Motion to Reconsider Dkt. No. 520 (Dkt. No. 521)




         2
           All of Rivers’ claims in her Second Amended Complaint have been dismissed in the court’s prior orders.
The court did not enter final judgment at that time due only to the pendency of Rivers’ motion for leave to file a
Third Amended Complaint. The court will now enter final judgment dismissing this case with prejudice.
         Also, certain defendants have moved for the entry of final judgment. (Dkt. No. 563.) The court will deny
this motion as moot.


                                                       21
Case 6:18-cv-00061-EKD-JCH Document 565 Filed 09/09/21 Page 22 of 24 Pageid#:
                                  12364



       Rivers moves to reconsider the court’s 12/4/20 order enjoining further filings by Rivers,

subject to certain exceptions. (Dkt. Nos. 519, 520.)      Rivers asks the court to vacate the pre-

filing injunction and several other orders of the court, but she offers scant justification or legal

analysis aside from claiming that the court was in error or that she has been prejudiced. The

court will deny this motion without further discussion.

F. Objections to Dkt. No. 532, Motion to Set Aside or Vacate Dkt. No. 520 (Dkt. No. 537)

       In Docket Nos. 531 and 532, the court addressed Judge Hoppe’s November 10, 2020

R&R (11/10/20 R&R) (Dkt. No. 497) and the objections thereto. The court adopted the R&R,

with the exception of correcting a clerical error, and granted several motions to dismiss in this

matter. (Dkt. No. 532.) The caption of the motion mentions the court’s pre-filing injunction,

but Rivers offers no argument in that regard.

       Rivers argues that the court mistakenly failed to deny the motion to dismiss filed by

defendants Ralph Beck and Bboyz LLC. Judge Hoppe recommended granting the motion to

dismiss filed by these defendants on res judicata grounds. (11/10/20 R&R 37–46, 62.) Rivers

objected on the grounds that she sued Bboyz LLC, not Bboys LLC, and she separately moved for

default judgment on the grounds that the latter lacks standing to appear in this action. The court

rejected this argument. “The court and the litigants fully understand who is appearing in this

action and who has moved to dismiss: the company that used to be named B-Boys, LLC, but is

now named B-Boyz, LLC.” (Dkt. No. 531 at 8–9.) Rivers has not demonstrated that the court

made a clear error of law in dismissing these defendants with prejudice on res judicata grounds.

       Sprinkled throughout Rivers’ brief are further objections to the dismissal of various other

defendants. Again, the court perceives no clear error of law. Moreover, Rivers already had a

chance to object to Judge Hoppe’s R&R, which the court addressed. At a certain point, the law




                                                  22
Case 6:18-cv-00061-EKD-JCH Document 565 Filed 09/09/21 Page 23 of 24 Pageid#:
                                  12365



of the case must prevail, and it is time to move forward. Rivers references newly-discovered

evidence in relation to her proposed third amended complaint (Dkt. No. 537 at 6–9), but the

court has denied leave to file that amendment, and the court is unclear how this evidence relates

to Rivers’ request for reconsideration.

       For these reasons, the court will overrule the objections and deny the motion for

reconsideration.

G. Motion for Clarification of Court’s Order (Dkt. No. 532) and for Extension of Time to
   Leave to File and Supplement Third Amended Complaint (Dkt. No. 538)

       In this motion, Rivers explains that if the court grants the proposed third amended

complaint, then the complaint will need to be supplemented again due to “additional newly

discovered facts and circumstances.” (Dkt. No. 538 at 3.) Rivers requests a time frame for

such an amendment. This motion is moot due to the court’s denial of leave to amend.

H. Objections and Motion to Reconsider Dkt. Nos. 554 and 555 and Motion to Recuse
(Dkt. No. 556)

       Rivers moves to reconsider the court’s order which adopted Judge Hoppe’s March 8,

2021 Report and Recommendation (3/8/21 R&R) that the court deny Rivers’ various motions to

amend her complaint without prejudice because Rivers did not submit proposed amendments for

the court’s consideration. (Dkt. No. 554.) The court observed that “Rivers filed a 27-page

objection to a four page R&R.” (Id. at 2.) Here, she has filed a 28-page objection to four page

order. (Dkt. No. 556.) Rivers is reiterating and restating arguments that the court has

addressed ad nauseum. They deserve no further discussion.

       Rivers also moves the court to recuse. The basis for this motion is not entirely clear. In

one subheading, Rivers states that the court “must recuse based on failing to apply Common

Laws, Accepting fraud on the Court and Adopting false statements relating to Bboys, Bboyz.”




                                                23
Case 6:18-cv-00061-EKD-JCH Document 565 Filed 09/09/21 Page 24 of 24 Pageid#:
                                  12366



(Id. at 23.) Rivers also argues that the court should recuse because it erred when it stated that

Rivers did not object to Judge Hoppe’s 11/10/20 R&R (Dkt. No. 497) as it “relates to Plaintiff’s

argument that judgment dismissing defendants and claims with prejudice based on res judicata in

this matter is incorrect as a matter of law.” (Id. at 24.) Incorrect rulings are no basis for a court

to recuse. See 28 U.S.C. § 455. Rivers has the right to appeal and can raise any argument she

likes about the court’s rulings in that forum. See Liteky v. United States, 510 U.S. 540, 555

(1994) (“[J]udicial rulings alone almost never constitute a valid basis for a bias or partiality

motion . . . . [T]hey are proper grounds for appeal, not for recusal.”). There is no reason to

question the court’s impartiality in this matter, § 455(a), and the remaining circumstances for

disqualification are not applicable. See, e.g., § 455(b)(1) (stating that a judge must disqualify if

there is a personal bias or prejudice, or personal knowledge of disputed evidentiary facts).

       The court will deny the motion to reconsider and to recuse.

                                        III. CONCLUSION

       The court will issue an appropriate order denying the motions discussed herein and a final

judgment dismissing this matter with prejudice.

       Entered: September 9, 2021.




                                               /s/ Elizabeth K. Dillon
                                               Elizabeth K. Dillon
                                               United States District Judge




                                                 24
